Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  158222                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  In re MARION/MARTINEZ, Minors.                                                                    Elizabeth T. Clement,
                                                                   SC: 158222                                        Justices
                                                                   COA: 341428
                                                                   St. Clair CC Family Division:
                                                                   16-000247-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 19, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2018
           p0918
                                                                              Clerk